ROBERTSON, Presiding Judge.
After approximately forty-one years of marriage, Julia W. Lyon brought this action for divorce against her husband, David 0. Lyon.
Following an ore tenus proceeding, the trial court entered a judgment of divorce, dividing the marital property between the parties. The three children born of the marriage had all reached majority.
The husband appeals and raises two issues. He first contends that the trial court improperly excluded certain evidence offered by him at trial. The evidence was appraisal documents of some of the property owned by the husband, which was awarded to him by the trial court. When the trial court excluded the proffered evidence, it instructed the. husband, who was pro se, that he could testify as to the values of the property. We find no error here. We also note that the husband’s brief does not cite any authority regarding this issue in accordance with Rule 28(a)(5), A.R.A.P. See McLemore v. Fleming, 604 So.2d 358 (Ala.1992).
The husband’s other contention on appeal is that the trial court erred in not granting him a continuance. The law is well established in Alabama that continuances are not favored and that the trial court’s denial of a motion for continuance will not be reversed unless an abuse of discretion is shown. Barran v. Barran, 481 So.2d 1278 (Ala.Civ.App.1983). The record reflects that the matter had been pending for approximately nine months. The husband had previously been represented by an attorney; however, on the day of trial the husband appeared pro se. The wife’s witnesses were present,' with one witness being from Mobile, Alabama. The husband has failed to show an abuse of discretion; consequently, we cannot hold that the trial court improperly denied the motion for continuance.
The judgment of the trial court is due to be affirmed.
AFFIRMED.
THIGPEN and YATES, JJ., concur.